Citation Nr: 0700008	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of shell fragment wound of the right 
shoulder.  

2.  Entitlement to a compensable disability rating for 
diabetic retinopathy with cataracts, bilateral.  

3.  Entitlement to a disability rating in excess of 40 
percent for a hearing loss disability.  

4.  Entitlement to service connection for swelling of the 
lower extremities secondary to diabetes mellitus.   

5.  Entitlement to service connection for slow healing cuts 
secondary to diabetes mellitus.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from May 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

In September 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to a disability rating in excess of 
10 percent for residuals of shell fragment wound of the right 
shoulder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The service-connected bilateral diabetic retinopathy with 
cataracts is manifested by mild nonproliferative diabetic 
retinopathy and mild nuclear sclerotic cataracts, with 
corrected visual acuity of 20/25 on the right and 20/20 on 
the left, and full visual fields.  

2.  The competent medical evidence reflects that the veteran 
had level IV hearing in the right ear and level IV hearing in 
the left ear in November 2005.  

3.  The veteran does not have chronic swelling of the lower 
extremities secondary to his service-connected diabetes 
mellitus.   

4.  The veteran does not have slow healing cuts secondary to 
his service-connected diabetes mellitus.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
diabetic retinopathy with cataracts, bilateral, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.75, 4.83a, 
Diagnostic Code 6079 (2006).  

2.  The criteria for a disability rating in excess of 40 
percent for a hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 
6100 (2006).  

3.  A disability manifested by swelling of the lower 
extremities is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2006).  

4.  A disability manifested by slow healing cuts is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disabilities in reaching its decision.  Schafrath, 
at 595.  

Eyes

Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses.  38 C.F.R. § 4.75.  
Loss of vision is rated pursuant to Diagnostic Codes 6061- 
6079.  38 C.F.R. § 4.84a.  A noncompensable evaluation is 
warranted where vision is 20/40 or better in both eyes.  
Diagnostic Code 6079.  A 10 percent evaluation is warranted 
where vision is 20/50 in one eye and 20/40 in the other eye.  
Diagnostic Code 6079.  A 10 percent evaluation is also 
warranted where vision is 20/50 in both eyes.  Diagnostic 
Code 6078.  A 10 percent evaluation is also for consideration 
where vision is 20/70 in one eye and 20/40 in the other.  
Diagnostic Code 6079.  Finally, a 10 percent evaluation is 
for application where there is vision of 20/100 in one eye 
and 20/40 in the other.  Diagnostic Code 6079.  

In this case, the veteran, at his September 2006 Board 
hearing, testified that he had blurred vision with floaters.  
It was hard to read and to see at night.  

The veteran had a VA eye examination in July 2002.  His 
visual acuity was 20/300 on the right, correctable to 20/20, 
and 20/200 on the left, correctable to 20/20.  The field of 
vision was full.  Further examination showed minimal 
background diabetic retinopathy, bilaterally.  There were 
mild cataracts, which the doctor noted were not visually 
significant.   

The report of the October 2005 VA examination shows that the 
veteran's report of blurry vision was considered.  Visual 
acuity in the right eye, without correction was 20/300 at 
distance and 20/20 near.  Visual acuity in the left eye, 
without correction was 20/200 at distance and 20/20 near.  
Visual acuity in the right eye, with correction was 20/25 at 
distance and 20/20 near.  Visual acuity in the left eye, with 
correction was 20/20 at distance and 20/20 near.  The pupils 
were equally round and dimmed to bright light conditions.  
There was no afferent papillary defect.  Extraocular 
movements were intact.  The veteran was straight by corneal 
light reflex testing.  Visual fields were full to 
confrontation, bilaterally.  Slit lamp examination had normal 
findings.  There was a round and regular iris, bilaterally.  
1+ nuclear sclerosis was found in both lenses.  The macula 
was flat.  There was no clinically significant diabetic 
macular edema.  Retinal vessels were within normal limits in 
both eyes, except for one microaneurysm in the left macula.  
The vitreous was clear in both eyes.  It was the examiner's 
impression that the veteran had mild nonproliferative 
diabetic retinopathy and mild nuclear sclerotic cataracts.  

Conclusion

The veteran does indeed have some eye problems from his 
service-connected diabetes mellitus.  However, the extent of 
these deficits is best determined by medical professionals 
using appropriate testing equipment.  In this case, the 
medical examination revealed mild nonproliferative diabetic 
retinopathy and mild nuclear sclerotic cataracts.  These 
resulted in visual impairment; however, the veteran's vision 
was correctable to 20/25 on the right and 20/20 on the left.  
When these findings are applied to the rating criteria, the 
result is a noncompensable evaluation.  Further, the 
examination report shows that there was no restriction of 
visual fields or other eye impairment that could support a 
compensable rating under any other applicable criteria.  
38 C.F.R. § 4.84a.  The findings of the trained medical 
personnel provide the preponderance of evidence on this issue 
and that evidence is against a compensable rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338, 339 (1996).  

Hearing Loss

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

On the authorized VA audiological evaluation, in October 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
50
45
80
100
69
Left
50
45
70
85
62

Speech audiometry revealed speech recognition ability of 50 
percent correct in the right ear and 62 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "VIII" for the right ear and "VI" for the 
left ear.  When these numeric designations are applied to the 
rating criteria, the result is a 40 percent rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2006).  

On the authorized VA audiological evaluation, in November 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
40
30
70
100
60
Left
30
35
65
85
54

Speech audiometry revealed speech recognition ability of 80 
percent correct in each ear.  These audiologic results 
produce a numeric designation of "IV" for the right ear and 
"IV" for the left ear.  When these numeric designations are 
applied to the rating criteria, the result is a 30 percent 
rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 
(2006).  

In an opinion dated in January 2006, it was noted that the 
veteran's word recognition scores had improved to 80 percent 
in each ear as compared to 50 percent in the right ear and 62 
percent in the left ear, in October 2002.  It was commented 
that it was not unusual to have some fluctuation in word 
examination scores from test to test.  The overall change was 
not considered to be statistically different.  

At his September 2006 Board hearing, the veteran testified 
that his hearing was worse and that he could not hear without 
his hearing aids.  He said that he could not work because he 
could not communicate with others.  He also reported tinnitus 
(service connection has been established for tinnitus with 
the maximum evaluation).  He veteran complained of the 
testing procedure.  He felt that it should be done under 
normal noise conditions instead of in a sound proof booth.  

Conclusion

While the veteran may feel that his hearing has deteriorated 
the findings of the trained medical professionals using 
calibrated testing equipment provides the most probative 
evidence as to the extent of his hearing loss.  The medical 
personnel use the testing equipment under the controlled 
conditions of a sound proof booth and while the veteran, as a 
lay witness, may feel that there should be other testing 
procedures, the Board defers to the medical professionals in 
determining how to do medical tests.  Moreover, the rating 
schedule is geared to this sort of testing procedure.  
Applying the recent test results to the rating criteria, it 
is notable that the veteran's hearing loss does not exceed 
the 40 percent rating.  In fact, there is no competent 
medical evidence that the veteran has met the criteria for a 
higher evaluation.  The audiometric test results provide a 
preponderance of evidence and that preponderance is against a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell, at 338, 339.  

Service Connection for Swelling of the Lower Extremities 
Secondary to Diabetes Mellitus and for Slow Healing Cuts 
Secondary to Diabetes Mellitus

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2006); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

The veteran has several disabilities which have already been 
service-connected secondary to the service-connected diabetes 
mellitus.  These include microvascular renal disease, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right lower extremity, and bilateral 
minimal background diabetic retinopathy with mild cataracts.  
He asserts that his diabetes symptoms also include swelling 
of his lower extremities and slow healing of cuts.  In July 
2003, he submitted photographs, which he certified showed 
swelling at his ankles.  As a lay witness, he can make that 
claim, but he does not have the medical training and 
expertise to diagnosis the claimed symptoms as manifestations 
of his service-connected diabetes.  

VA looked into the claims and obtained records, as well as 
the opinion of a trained medical professional.  

On VA examination in July 2002, the veteran reported numbness 
in both lower extremities, from toes to mid-calf, with cold 
feet at all times.  He also reported ankle swelling.  He 
denied any skin conditions or foot ulcers.  The examiner 
found mild trace to 1+ edema on the left lower extremity from 
the ankle to mid-shin.  There was no similar edema on the 
right.  Peripheral pulses were 1+.  The pertinent diagnosis 
was mild edema of the left lower extremity, due to 
lymphedema, not related to diabetes.  The examiner also noted 
that although poorly controlled diabetes could potentiate 
wound infection and inhibit healing of skin conditions, the 
veteran did not have any open lesions at the time of 
examination.  

The private and VA medical records do not reflect swelling of 
the veteran's lower extremities or slow healing of cuts.  In 
fact they provide evidence against the claims.  The VA notes 
show that the veteran was examined numerous times.  It was 
specifically noted in March 2004, that he denied having any 
sores or open lesions.  The clinicians specifically reported 
that there was no peripheral edema in February 2003, March 
2003, April 2003, August 2003, April 2004, and June 2004.  

The report of the January 2006 VA examination shows the 
veteran reported that his feet swelled at an undetermined, 
intermittent course.  Physical examination disclosed an 
antalgic gait.  There were no palpable varicosities.  He had 
no onychomycosis.  He had hair on his digits, bilaterally.  
He had good dorsalis pedis pulses, bilaterally.  He had 
greatly decreased sensation to monofilament testing.  
Reflexes were 1+ in the knees and absent at the ankles.  The 
Babinski sign was equivocal, bilaterally.  Strength was 5 out 
of 5, bilaterally in the lower extremities, although testing 
caused right hip pain.  No wounds were seen on the lower 
extremities.  No edema was seen on the bilateral lower 
extremities.  The diagnosis was diabetes with neuropathy.  
The examiner noted that no swelling was seen and no wounds 
were seen on the examination.  The doctor expressed the 
opinion that it was unlikely that swelling was due to 
diabetes.  As to the claim for slow healing cuts, the 
physician also explained that since there were no current 
cuts, that could not be a chronic condition.  

At his September 2006 Board hearing, the veteran testified 
that his diabetes caused a sore on his ear and that he had 
scars on his legs from slow healing wounds.  He reported 
swelling of his lower legs, hands, wrists, and fingers.  

Conclusion

While the veteran may feel that episodes of swelling and skin 
lesions are due to his service-connected diabetes, there is 
no competent medical evidence that he has chronic 
disabilities with these manifestations or that they are 
caused by his service-connected diabetes.  In July 2002, the 
examiner found swelling due to lymphedema and specified it 
was not due to diabetes.  The examiner also noted that 
diabetes could inhibit healing, but the veteran had no 
current lesions.  On the most recent VA examination, in 
January 2006, the clinician found manifestations of the 
service-connected diabetic neuropathy, but did not find any 
of the manifestations of swelling or slow healing wounds.  
Here, again, the findings of the trained medical personnel 
provide the most probative evidence and establish by a 
preponderance of the evidence that the veteran does not have 
swelling or slow healing wounds due to his service-connected 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify  the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in February 2002, November 
2002, November 2004, January 2005, and October 2005, which 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  The required notice was furnished in 
correspondence dated in March 2006.  Based on a review of 
this decision, the Board finds no basis to remand this case 
to the RO for additional development.  Simply stated, based 
on the notice already provided to the veteran cited above, a 
further amended notice to the veteran would not provide a 
basis to grant the claim.  Moreover, neither the veteran nor 
his representative has made any showing or allegation that 
the content of the VCAA notice resulted in any prejudice to 
the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Also, for the claims decided herein, VA has obtained all 
relevant, identified, and available evidence and has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, unobtained, 
available evidence relevant to these claims.  VA has also 
conducted medical examinations with respect to the claims 
being decided.  Therefore, the Board is satisfied that the 
duty to assist has been met. 38 U.S.C.A. § 5103A.  


ORDER

A compensable disability rating for diabetic retinopathy with 
cataracts, bilateral, is denied.  

A disability rating in excess of 40 percent for a hearing 
loss disability is denied.  

Service connection for swelling of the lower extremities 
secondary to diabetes mellitus is denied.   

Service connection for slow healing cuts secondary to 
diabetes mellitus is denied.   


REMAND

At his September 2006 Board hearing, the veteran testified of 
recent surgery and other treatment by a private physician.  
Complete records of this treatment are not in evidence, 
specifically records since January 2005.  Since these records 
may be relevant to the evaluation of the service-connected 
disability, they should be obtained.  Also, the last surgery 
was apparently in February 2005, following the January 2005 
VA examination.  Since the surgery may have affected the 
symptomatology of the service-connected disability, a current 
examination should be done.  

Accordingly, the issue of entitlement to a disability rating 
in excess of 10 percent for residuals of shell fragment wound 
of the right shoulder is REMANDED for the following action:  

1.  The veteran should be asked to 
complete releases for records of his 
recent shoulder surgery and other 
recent treatment of the shoulder.  The 
agency of original jurisdiction (AOJ) 
should then ask the listed care 
providers for a complete copy of the 
veteran's medical records from January 
2005.  

2.  The veteran should be scheduled for 
a VA examination of his shoulder.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
in response to the following questions:  
a.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
shoulder surgery was done to treat the 
veteran's service-connected shoulder 
wound residuals?  
b.  Describe the veteran's current 
shoulder wound residuals.  What 
limitation of shoulder motion is due to 
the service-connected wound?  
c.  Are there any right shoulder symptoms 
which are at least as likely as not (a 50 
percent or greater probability) not due 
to the service-connected wound?  If so, 
describe them.  

3.  When the development requested has 
been completed, the case should again 
be reviewed by the AOJ on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


